DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 101, 102, and 114.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Fig. 14a the indicator pointing to the skull is labeled as 2, this is believed to be 20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
Claim Objections
Claim 17 is objected to because of the following informalities:  claim 17 recites “the indication” there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 12 depends on claim 8 which recites the tubing is located in the guide tube and spaced from the distal end of the guide tube, as such it is unclear how the tubing could be part of the guide tube itself.  For purposes of claims 12-14, the tubing is not considered as being locatable in the guide tube.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 19 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 19 recites the recess contains compressed brain tissue which is positively recited the human tissue as part of the device.  The language should be amended to recite the recess is configured to contain compressed brain tissue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-11 and 15-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Derrick et al. (US 2010/0318061 A1).

With regard to claims 2-4, see [0062] and [0067].
With regard to claims 6 and 7, Derrick et al. references W003/07785 as describing more detail which corresponds to US 2005/0125007 Al. ‘007 discloses that the distance where the target within the brain is generally located ([0041]-[0042]). In order to reach such a target the length would be greater than .5mm and 3mm thus when the catheter is inserted into the guide the recess extends at least .5mm and as it extends greater than 3mm it also extends 3mm.
With regard to claims 8-10, see tubing at portion 32, tubing diameter increases from 38 to 32.
With regard to claim 11, see [0063].
With regard to claim 15, see Fig. 3 member 38 ([0069]).
.  

Claim(s) 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gill et al. (US 2009/0198218 A1).
With regard to claim 18, Gill et al. teach a neurological device comprising a catheter comprising a distal section of tubing having a distal end with a port or ports for delivering fluid to a target site within a brain (Fig. 1 member 20), the catheter received in a guide tube such that the port or ports are located at the target site in the brain (Fig. 5 received within 12), wherein the distal section of tubing has an outer diameter that is smaller than an internal diameter of the guide tube and is located to provide a recess in a distal end portion of the guide tube between the guide tube and the distal section of tubing of the catheter (Fig. 5 recess 50).
With regard to claim 20, Gill et al. teach a neurological kit comprising a guide tube that can be cut to the required length (Fig. 1 member 12), a catheter comprising a distal section of tubing having a distal end with a port or ports for delivering fluid to a target site within the brain (Fig. 1 member 20), the distal section of tubing having an outer diameter that is smaller than an internal diameter of the guide tube (Fig. 5), and an indication for indicating an extent of the catheter that should be inserted into the guide tube (Fig. 1 member 14 which abuts 24), in use, to locate the port or ports at the target site in the brain and to provide a recess in a distal end section of the guide tube between the guide tube and the distal section of tubing of the catheter (Fig. 5 . 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Derrick et al. (US 2010/0318061 A1) as applied to claim 8 above, and further in view of Nelson (US 2009/0143764 A1).
With regard to claims 12-14, as noted in the 112 rejection of claim 8 above, the internal diameter of the tubing segment cannot be less than the guide segment and insertable in the guide segment if it is also a part of the guide segment.  For the purpose of these claims the length of tubing is taken as part of the guide segment.  Derrick et al. teach a device substantially as claimed but do not disclose the internal diameter decreasing between the distal end and the intermediate section.  However, Nelson teaches a catheter assembly for insertion into the brain in which a guide forms a recess around a catheter and has an internal diameter which decrease from the distal to intermediate section which aids in reducing backflow (Fig. 10C guide 550, recess between 582 and catheter 562, decrease has a step at transition from 582 to 562 but also is gradual due to the conical shape of 582, [0081]-[0085]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a cupped portion with a decreasing diameter in Derrick et al. as in Nelson because this is beneficial in reducing backflow.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783